DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    570
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    543
    media_image2.png
    Greyscale

Continuity Data Map

    PNG
    media_image3.png
    467
    774
    media_image3.png
    Greyscale

Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Gravel Ring Species
Corresponding Drawing Figures
1 ELECTED
12-14
2
15-17
3
18-20


Base Species
Corresponding Drawing Figure
1
5
2 ELECTED
6
3
22


Dome Species
Corresponding Drawing Figure
1 ELECTED
11
2
21
3
34


  Applicant’s election of Gravel Ring Species I, Base Species II, and Dome Species I, in the reply filed on May 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
Claims 1-29 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims (e.g., “configured to be coupled to a drain outlet” – at least independent claims 1,9,19 and 26; “wherein the roof drain is configured to flow between 225 and 400 GPM at 2 inches of head pressure above the top plane” – claim 7,17,24 & 28; “wherein the roof drain defines a maximum flow rate, and wherein the roof drain is configured to reach at least 90% maximum flow rate at 2 inches of head pressure above the top plane” – claim 8,18,25 & 29; ).  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
It is unclear how the claimed “roof drain” can “define” a “maximum flow rate” as recited in at least claims 8,18,25 & 29. It is unclear what minimal structure recited in these claims facilitates the “defining” of a “maximum flow rate.” It is unclear how this “definitional” maximum flow rate language further or meaningfully limits the claims from which they depend. Also see MPEP Section 2115.
In claim 1, it is unclear what is intended by the recitation, “wherein the cross-sectional shape continuously and smoothly decreases or remains the same from the first end to the second end.” Similarly, it is unclear what is intended by, “the surface angle smoothly transitions from the first end to the second end while always decreasing or staying the same in value” as this language appears in independent claim 26. It is unclear what structure Applicant is attempting to define when specifying, “remains the same from the first end to the second end” as recited in claim 1 and “staying the same in value” as recited in claim 26. 
It is unclear what is intended by the relative and subjective recitation, “smoothly,” as is also used in claims 1,22 and 26, and which is subject to numerous possible interpretations, and as such, vague and indefinite.
It is unclear what is intended by the recitation “surface angle” as this language appears in claims 19-29. How are “surface angles” determined for cylindrical throat sections parallel to the central axis? How are “surface angles” determined for sections “staying the same in value” relative to the central axis? How are “surface angles” determined for sections that “remain[s] the same from the first end to the second end”  relative to the central axis? How are “surface angles” determined for throat sections shaped anything other than a convex wall?
Claim Rejections - 35 USC § 102
Claims 1-3,9 and 11-15 are rejected under 35 U.S.C. 102(A1/2) as being anticipated by GOBEL (US 4,230,346). See convex throat defined by wall 1, flange at or near 4, dome 8.

    PNG
    media_image4.png
    645
    429
    media_image4.png
    Greyscale

Claims 1-2,9-13 and 15 are rejected under 35 U.S.C. 102(A1/2) as being anticipated by SUESS (US 3,481,632). See flange 10 and convex throat 15.

    PNG
    media_image5.png
    994
    720
    media_image5.png
    Greyscale

Claims 1-2 are rejected under 35 U.S.C. 102(A1/2) as being anticipated by RODGERS (Des. 318,101). See at least Figures 1-5 which depict a roof drain having an uppermost unlabeled flange and a channel having a cross-sectional shape which continuously and “smoothly” decreases from the first “flange” end to the second opposite “flange” end.

    PNG
    media_image6.png
    778
    508
    media_image6.png
    Greyscale

Claims 1-3 and 9-15 are rejected under 35 U.S.C. 102(A1/2) as being anticipated by EBELING (US 4,652,365).
EBELING discloses a waste screen for roof drainage outlet located substantially in the plane of the roof consists of an outlet opening in the roof and a plate covering the opening having a circumference and vertical distance from the roof plane so that at least at dimensioning flow amount air is prevented from being sucked in beneath the plate edge and the gap between the plate and roof plane constitutes the outlet port. The water on its passage from the pitch to the outlet opening always passes through the outlet port, which ensures that in dimensioning cases the outlet opening and subsequent pipe are entirely filled with water. A screen extends about the circumference of the plate (4) and comprises a screen wall (7), which extends from the roof plane (1) to a plane above the plane through the circumference (circumferential edge) of the plate (4) above convex throat (2). A flow-through wall (11) extends from here to an upper annular surface where walls (7) and (11) are joined along their upper regions which constitutes an overflow edge radially inward of the upper surface of the plate (4).


    PNG
    media_image7.png
    451
    640
    media_image7.png
    Greyscale



	Claims 1-6,9 and12-16 are rejected under 35 U.S.C. 102(A1/2) as being anticipated by FLEMMING  (US 4,652,365).  As perhaps best depicted in Fig. 2, FLEMMING discloses a roof drain having an uppermost flange (5) and a channel having a cross-sectional shape which continuously and “smoothly” decreases from the first “flange” end to the second opposite “flange” and threaded (3) end. A groove is formed between structure (18) and flange (5) capable of receiving and directing a cutting blade..


    PNG
    media_image8.png
    554
    412
    media_image8.png
    Greyscale


	Claims 1-3,5-6,9 and 12-16 and are rejected under 35 U.S.C. 102(A1/2) as being anticipated by BARNES  (US 6,810,537). See labeled convex portion, flange 94, and dome 72.

    PNG
    media_image9.png
    443
    597
    media_image9.png
    Greyscale









Claims 9,11 and 13 are rejected under 35 U.S.C. 102(A1/2) as being anticipated by DIVEN (US 60,153 – Issued December 4, 1866). See Fig. 1 which clearly depicts a body having a body defining a cross-sectional shape which is at least partially convex.


    PNG
    media_image10.png
    371
    443
    media_image10.png
    Greyscale






Claims 1-2,4,9,11-13 and 15  are rejected under 35 U.S.C. 102(A1/2) as being anticipated by BOCKMANN  (US 2004/0182763). See flange 6, convex wall portion below reference numeral (1), 

    PNG
    media_image11.png
    590
    517
    media_image11.png
    Greyscale


	Claims 1-3,9-13 and 15  are rejected under 35 U.S.C. 102(A1/2) as being anticipated by BALL  (US 2011/0209279).  See flange 24 and convex wall portion as designated by the arrow annotation in Fig. 3 below.

    PNG
    media_image12.png
    724
    515
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    681
    520
    media_image13.png
    Greyscale

Claim Rejections - 35 USC § 102/103
Claims 1,7,8,9,17,18 and 25 are rejected under 35 U.S.C. 102(A1/A1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any of GOBEL (US 4,230,346) or SUESS (US 3,481,632) or EBELING (US 4,652,365) or FLEMMING  (US 4,652,365) or BARNES  (US 6,810,537) or DIVEN (US 60,153 – Issued December 4, 1866) or BALL  (US 2011/0209279).
Independent claims 1 and 9 are seen to be anticipated over these references as applied above. All remarks and figures relating to the teachings of these references set forth above are adopted herein by reference as if set forth in full.
Dependent claims 1-7,1-8,9-17,9-17-25 and 9-18, specify conditional process conditions (e.g., “flow between 225 and 400 GPM at 2” of head” or a “maximum flow rate”). This claim language is not seen to meaningfully define nor patentably distinguish the claimed invention over the prior art. Language meeting this claim language does not appear to be expressly disclosed by the prior art applied above. The conditional flow rate capabilities specifies in dependent claims 7,8,17,24 and 25 are submitted to be inherently met or capable of operating at the specified flow rates. Alternatively, one skilled in the art could readily size a drain system as is conventionally known in the art. The examiner takes OFFICIAL NOTICE of the fact that those skilled in the art routinely size drain systems based on the anticipated drainage flow and plumbing needs, designs or dictation.



Claims 19-24 and 26-29 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EBELING (US 4,652,365).

EBELING discloses a waste screen for roof drainage outlet located substantially in the plane of the roof consists of an outlet opening in the roof and a plate covering the opening having a circumference and vertical distance from the roof plane so that at least at dimensioning flow amount air is prevented from being sucked in beneath the plate edge and the gap between the plate and roof plane constitutes the outlet port. The water on its passage from the pitch to the outlet opening always passes through the outlet port, which ensures that in dimensioning cases the outlet opening and subsequent pipe are entirely filled with water. A screen extends about the circumference of the plate (4) and comprises a screen wall (7), which extends from the roof plane (1) to a plane above the plane through the circumference (circumferential edge) of the plate (4) above convex throat (2). A flow-through wall (11) extends from here to an upper annular surface where walls (7) and (11) are joined along their upper regions which constitutes an overflow edge radially inward of the upper surface of the plate (4).


    PNG
    media_image7.png
    451
    640
    media_image7.png
    Greyscale

As best understood, the throat structure of EBELING is seen to meet the “surface angle” limitations of claims 19-22 and 26. 
Dependent claims 24,28 and 29 specify conditional process conditions (e.g., “flow between 225 and 400 GPM at 2” of head” or a “maximum flow rate”). This claim language is not seen to meaningfully define nor patentably distinguish the claimed invention over the prior art. Language meeting this claim language does not appear to be expressly disclosed by the prior art applied above. The conditional flow rate capabilities specifies in dependent claims 24,28 and 29 are submitted to be inherently met or capable of operating at the specified flow rates. Alternatively, one skilled in the art could readily size a drain system as is conventionally known in the art. The examiner takes OFFICIAL NOTICE of the fact that those skilled in the art routinely size drain systems based on the anticipated drainage flow and plumbing needs, designs or dictation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776